           Case 1-19-42003-cec            Doc 13       Filed 05/16/19     Entered 05/16/19 12:07:33



UNITED STATES BANKRUPTCY COURT                                     Return Date: June 20, 2019
EASTERN DISTRICT OF NEW YORK                                       Time: 10:00 a.m.
--------------------------------------------------------X
In re:
                                                                   Chapter 13
                                                                   Case No.: 19-42003-608
GLADYS CANTAVE


                           Debtor(s)                               NOTICE OF MOTION
--------------------------------------------------------X
SIRS / MADAMS:

               PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of the above
captioned estate, will move before the Honorable Carla E. Craig, United States Bankruptcy Judge, on the
20Th day of JUNE,2019, at 10:00 a.m., the United States Bankruptcy Court located at 271 Cadman Plaza
East – Courtroom 3529, Brooklyn, New York 11201, for an Order pursuant to 11 U.S.C. §§ 521 &
1307(c), dismissing this case by reason of the debtor(s)’ failure to submit monthly pre-confirmation
payments, failure to provide and/or file documents, failure to appear and/or be examined at §341 meeting of
creditors, and for such other and further relief as this Court deems just and proper.

              PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be filed with the
Court and served on the undersigned no later than SEVEN (7) days prior to the return date of this motion.

Dated: Islandia, New York
       May 16, 2019
                                                            Yours, etc.

                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                            (631) 549-7900


To:     Office of the United States Trustee
        GLADYS CANTAVE, Debtor(s)
        SENI POPAT, ESQ., Attorney for Debtor(s)
        All Interested Parties and Creditors
           Case 1-19-42003-cec            Doc 13       Filed 05/16/19   Entered 05/16/19 12:07:33

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X         tmm1634
In re:
                                                                  Chapter 13
                                                                  Case No.: 19-42003-608
GLADYS CANTAVE

                           Debtor(s)                      APPLICATION
--------------------------------------------------------X
TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

                MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate, respectfully
represents, as follows:

           1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
April 13, 2019, and thereafter MICHAEL J. MACCO was duly appointed and has qualified as Trustee.

          2. As of the date of this motion, the debtor(s) has failed to submit any
monthly pre-confirmation payments to the Trustee.

           3. In addition, as of this date the debtor(s) has failed to file and/or provide
 paystubs for recent pay period including the sixty (60) days prior to filing; Personal State and Federal Tax
Returns for 2018; Written appraisal for property; Affidavit of Contribution from contributors totaling
$3,000.00.

             4. Furthermore, as of this date the debtor has failed to provide the Trustee
with all filings required under Section 521; and all mandatory disclosure documentation as set forth in Local
Bankruptcy Rule 2003-1.

           5. Moreover, the debtor failed to appear and/or be examined at the initial §341
meeting of creditors to be held on May 15, 2019 at 10:15 a.m.

             6. This is a material default and is prejudicial to the rights of the creditors of the
debtor.

            WHEREFORE, the Trustee requests for an Order pursuant to the provisions of 11 U.S.C. §§
521 & 1307(c), dismissing this case, and for such other and further relief as this Court deems just and
proper.

Dated: Islandia, New York
       May 16, 2019
                                                    /s/ Michael J. Macco
                                                    Michael J. Macco, Chapter 13 Trustee
                                                    2950 Express Drive South, Suite 109
                                                    Islandia, NY 11749
                                                    (631) 549-7900
            Case 1-19-42003-cec             Doc 13   Filed 05/16/19   Entered 05/16/19 12:07:33

STATE OF NEW YORK                      )
COUNTY OF SUFFOLK                      )     ss.:

                SHAMUS MROTZEK, being duly sworn deposes and says: deponent is not a party to this
action, is over 18 years of age and resides in Suffolk County, New York.

                    On May 16, 2019 deponent served the within:

                                           NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by depositing a true
copy of same, enclosed in a post-paid, properly addressed wrapper in an official depository under the
exclusive care and custody of the United States Postal Service within the State of New York:

Gladys Cantave
241-30 Mayda Rd
Rosedale, NY 11422
Debtor(s)

Wells Fargo Bank N.A.
c/o Woods, Oviatt, Gilman LLP
Aleksandra K. Fugate, Esq.
700 Crossroads Building, Two Sate Street
Rochester, New York 14614

and upon the following parties, by the e-mail address designated by said parties for that purpose;

Office of the United States Trustee
U.S. Federal Office Building
USTP.Region02.BR.TFRTDR@usdoj.gov

Seni Popat, Esq.
Law Office of Seni Popat, P.C.
Attorney for Debtor(s)
sp@splawpc.com
                                                         /s/ Shamus Mrotzek__
                                                         SHAMUS MROTZEK
Sworn to before me this
16th day Of MAY, 2019


/s/ Janine M. Zarrilli
NOTARY PUBLIC
Janine M. Zarrilli
Notary Public, State of New York
No. 01ZA5084708
Qualified in Nassau County
Commission Expires September 8, 2021
